Kupferman, J.,
dissents in a memorandum as follows: Defendant failed to preserve by appropriate and timely objection his current claim that the People failed to prove beyond a reasonable doubt his knowledge of the weight of the drugs possessed *321(People v Gray, 86 NY2d 10). Were we to review the claim in the interest of justice, we would find no basis for reversal. We note that the jury heard evidence that the drugs in question were packaged in 44 vials containing roughly the same quantity, that the vials were sealed with "trademark” colored caps common in the street sale of narcotics, and that the drugs had been processed and packaged not long before defendant’s observed close personal handling of the drugs and entrepreneurial behavior in connection therewith, all providing a reasonable inference that defendant knew the quantity of the drugs possessed (People v Sanchez, 86 NY2d 27, 34).
The expert testimony regarding analysis and weighing of the drugs in question, as well as the statistical sampling technique used herein and the vials in question, were also properly placed before the jurors for consideration. Their determination that the statistical analysis testimony of the witness established the weight of the drugs is supported by the record and should not be disturbed by this Court (People v Hill, 85 NY2d 256, 261).